The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 16, 2014

                                       No. 04-14-00500-CR

                                       Edward ROMERO,
                                           Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR3128
                         Honorable Maria Teresa Herr, Judge Presiding

                                          ORDER
        Appellant’s attorney was notified by this court that the final portion of the reporter’s
record was filed on September 29, 2014; accordingly, appellant’s brief was originally due to be
filed on October 29, 2014. On November 3, 2014, appellant’s attorney was notified that the brief
was late. Because no response was filed in response to this court’s notice, an order was issued
on November 20, 2014, stating that if appellant failed to file appellant’s brief within ten days, the
appeal would be abated to the trial court for an abandonment hearing.

        On December 1, 2014, appellant’s attorney filed a response to this court’s order stating
that he did not receive notice that the final portion of the reporter’s record was filed or this
court’s notice that the brief was late. Appellant’s attorney requests an additional sixty days to
file the brief. The request is GRANTED. Appellant’s brief must be filed no later than January
30, 2015.

       With regard to the request by appellant’s attorney for a copy of the reporter’s record,
appellant’s attorney must direct his request for a copy of the record to the trial court clerk.


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court